Citation Nr: 1310157	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  11-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2012).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2012).  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is currently in effect for bilateral sensorineural hearing loss, rated 60 percent, and tinnitus, rated 10 percent.  The Veteran's combined disability rating is 64, which rounds to 60 percent.  38 C.F.R. § 4.25, Table I (2012).  However, for the purposes of determining whether one 40 percent or one 60 percent disability exists, disabilities resulting from a common etiology or affecting a single body system will be combined as one disability.  38 C.F.R. § 4.16(a) (2012).  The Board finds that the Veteran's bilateral hearing loss and tinnitus both resulted from a common etiology, in-service noise exposure, and affect the same body system.  Therefore, those disabilities will be combined as one disability for the purposes of determining whether the Veteran meets the criteria for entitlement to TDIU.  Therefore, for the purposes of 38 C.F.R. § 4.16, the Veteran has had a single disability rated as 60 percent disabling or more.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) have been met.  Accordingly, the Board must examine whether the Veteran's service-connected disabilities render him unemployable.

The evidence of record demonstrates that the Veteran has been unemployed since February 2, 1997.

A June 2008 private medical report stated that, following separation from service, the Veteran had worked as a truck driver until his retirement in 1997.

In February 2010, the Veteran underwent a medical examination to determine his fitness to work as a commercial driver.  As part of that examination, he was provided with an industrial hearing test.  The examiner concluded that the Veteran did not meet Federal Motor Carrier Safety Regulations standards to be a commercial driver due to his severe hearing deficit.  49 C.F.R. § 391.41(b)(11) (2012)

A February 2010 addendum to a January 2009 VA audiological examination report stated that hearing loss alone did not make a person unemployable.  However the degree of hearing loss that the Veteran experienced would likely require significant accommodations on the part of the employer.

Six separate statements from various people dated from April 2010 to August 2010 stated that the Veteran was not employable at their places of business.  Five of those six statements specifically listed the Veteran's hearing impairment as the cause of his unsuitability.

The evidence of record demonstrates that the Veteran has been unemployed since February 2, 1997.  While the evidence of record shows that the Veteran left his last place of employment due to retirement, not disability, the preponderance of the evidence of record shows that the Veteran is currently unable to secure or follow a substantially gainful occupation due to his service-connected bilateral hearing loss.  The evidence of record overwhelmingly demonstrates that the Veteran's bilateral hearing loss prevents him from securing employment as a commercial driver.  Not only have multiple employers stated that he could not be employed by them due to his hearing loss, the Veteran was specifically found to be unfit to work as a commercial driver because his hearing acuity did not meet Federal regulatory standards for that profession.

The Board notes that the February 2010 addendum stated that hearing loss alone did not make a person unemployable, and the Board is aware that there are numerous career options for those with auditory disabilities.  However, the February 2010 addendum also stated that the Veteran would likely require significant accommodations on the part of the employer.  In addition, the Board notes that entitlement to TDIU is warranted when the Veteran us unable to secure and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16 (2012); VAOPGCPREC 75-91 (1991); 57 Fed. Reg. 2317 (1992).  The evidence of record shows that the Veteran was employed as a commercial truck driver for the majority of his life.  As the Veteran currently cannot work as a commercial truck driver due to failure to meet Federal regulatory standards, the Veteran has thus lost access to the field for which his occupational experience qualifies him.  Thus, while it may be possible for some people with the Veteran's level of hearing impairment to secure and follow substantially gainful employment, the Board finds that the Veteran's education and occupational experience make his own prospects significantly less likely.  Therefore, the Board finds that the of the evidence of record supports a finding that it is at least as likely as not that the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.

Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  Therefore, a total disability rating for compensation purposes based on individual unemployability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating for compensation purposes based on individual unemployability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


